NUMBER 13-12-00478-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

PARKDALE SHOPPING CENTER,                                              Appellant,


                                         v.

DOLGENCORP OF TEXAS, INC.,                                             Appellee.


             On appeal from the County Court at Law No. 2 of
                         Nueces County, Texas.


                       MEMORANDUM OPINION
              Before Justices Rodriguez, Garza, and Perkes
                   Memorandum Opinion Per Curiam
      On August 15, 2013, this Court issued a memorandum opinion affirming the trial

court's judgment. See Parkdale Shopping Ctr. v. Dolgencorp of Texas, Inc., No. 13-12-

00478-CV, 2013 WL 4331047 (Tex. App.—Corpus Christi Aug. 15, 2013, no pet.).

Parkdale Shopping Center requested and received an extension of time to file a motion
for rehearing in this case until November 7, 2013. However, on October 29, 2013, the

parties filed an “Agreed Motion to Remand Pursuant to Settlement.” According to the

motion, the parties have settled this case. They request that the Court withdraw its

opinion and judgment and remand the case to the trial court for rendition of judgment in

accordance with their settlement agreement.

       The Court, having examined and fully considered the agreed motion, is of the

opinion that it should be granted.    Accordingly, we GRANT the “Agreed Motion to

Remand Pursuant to Settlement.”        We withdraw our opinion and accompanying

judgment and substitute this opinion and accompanying judgment in their place. See

TEX. R. APP. P. 42.1(c). We set aside the trial court’s judgment without regard to the

merits, and we remand the case to the trial court for rendition of judgment in accordance

with the agreements. See id. R. 42.1(a)(2)(B). We dismiss all pending motions as

moot. Pursuant to the agreement of the parties, costs will be taxed against the party

incurring same. See id. R. 42.1(d) ("Absent agreement of the parties, the court will tax

costs against the appellant.").

       IT IS SO ORDERED.

                                                             PER CURIAM

Delivered and filed the
14th day of November, 2013.




                                           2